Citation Nr: 0932062	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  00-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hallux valgus 
and pes planus valgus.

REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active duty from February 1976 to May 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied a 
request to reopen a previously denied claim for bilateral 
hallux valgus and pes planus valgus.  In November 1999, the 
RO reopened the service connection claim and denied it on the 
merits.  In February 2001, the Board Remanded the claim for 
additional development.  In July 2003, the Board reopened the 
claim, and Remanded the reopened claim for adjudication on 
the merits.  In July 2006, the Board denied the claim on the 
merits.  The Veteran appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2008, the Court vacated the Board's decision.  The 
claim now returns to the Board on Remand from the Court.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Given that the Court's March 2008 decision rejected the 
Board's determination that the evidence of record was 
sufficient to adjudicate the claim, the Board has no choice 
except to direct further development of the claim.  It 
appears to the Board that further examination of the Veteran 
is required, since review of the record without examination 
of the Veteran's current symptoms will not address the 
Court's determination that the current record does not 
establish whether the increase in symptoms of hallux valgus 
and pes planus in service was permanent or temporary.  
Examination of the Veteran is required to obtain adequate 
medical opinion.  

The Board notes that, during the pendency of this appeal, the 
standards applicable to rebuttal of the presumptions of 
soundness and aggravation of a pre-existing disorder were 
clarified.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) (rebuttal of presumption of 
sound condition under 38 U.S.C.A. § 1111 requires VA to show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.; claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran an 
opportunity to identify any VA or non-VA 
provider who treated him for foot pain, 
flat feet, or a bunion after his service 
discharge in 1977.  The Veteran should be 
afforded the opportunity to provide 
evidence that he required special shoes, 
orthotic inserts, podiatry treatment, or 
the like.  The Veteran should be advised 
of the types of alternative evidence which 
might assist him to substantiate the 
claim, including, but not limited to, 
statements from friends, former employers, 
former fellow employees, or others who may 
have observed relevant symptoms.  

2.  The RO should then obtain all clinical 
records of VA treatment of a foot disorder 
from October 2002.  

3.  The Veteran should be afforded VA 
examination of the feet.  The examiner 
should review the entire claims file, 
including the available service treatment 
records and post-service records.  
Evidence obtained during the course of 
this Remand should be reviewed.  Pertinent 
facts should be discussed in the written 
report.  The examiner should address the 
following questions:

(a) What foot disorders does the Veteran 
currently manifest? The examiner should 
assign a diagnosis for each disorder.  The 
examiner should specifically state whether 
bilateral hallux valgus is present and 
whether bilateral pes planus valgus is 
present.  The examiner should describe the 
current manifestations of each foot 
disorder present.  
(b) If bilateral hallux valgus is present, 
is it clear and unmistakable that it 
existed prior to the Veteran's service?
   If bilateral hallux valgus clearly and 
unmistakably existed prior to service, is 
it more than likely (greater that a 50 
percent probability) that the Veteran 
incurred a permanent increase in 
manifestations or pathology of hallux 
valgus, as compared to temporary increase 
in symptoms, during or as a result of his 
military service?
(c) If bilateral pes planus is present, is 
it clear and unmistakable that it was 
present prior to the Veteran's service? 
   If bilateral pes planus clearly and 
unmistakably existed prior to service, is 
it more than likely (greater that a 50 
percent probability) that the Veteran 
incurred a permanent increase in 
manifestations or pathology of bilateral 
pes planus, as compared to temporary 
increase in symptoms, during or as a 
result of his military service?

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

4.  After completion of the development 
directed above, the RO should review the 
claims files to determine whether any 
other development is required. 

5.  When all directed development has been 
conducted and the records associated with 
the claims flies, adjudication should be 
completed. If such action does not resolve 
the appeal, a supplemental statement of 
the case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

